Citation Nr: 0501327	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-13 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for cervical strain.

2. Entitlement to service connection for bilateral shoulder 
bursitis.

3. Entitlement to service connection for bilateral knee 
disorder.

4. Entitlement to an initial disability rating greater than 
20 percent for lumbosacral strain.

5. Entitlement to an initial compensable disability rating 
for residuals of right fourth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active service from October 1988 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  Subsequently, the veteran moved 
to the State of Virginia, and his claims were recently 
returned to the Board of Veterans' Appeals (Board) from the 
Roanoke, Virginia RO as is reflected on the title page.  

The Board notes that the veteran's May 1999 notice of 
disagreement also initiated an appeal of April 1999 denials 
of service connection for peptic acid disease, hyperuricemia, 
asthma, hypercholesterolemia, and tension headaches.  
However, the May 2000 substantive appeal listed only the 
service connection issues set forth above.  Therefore, the 
appeal is perfected as to those issues only.  See 38 C.F.R. 
§ 20.202 (2002) (if the statement of the case addresses 
several issue, the substantive appeal must indicate that the 
appeal is being perfected as to all issue or must 
specifically identify the issues appealed).  

In March 2003, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in June 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the June 2003 remand.  The 
claims are now ready for further appellate review.  Stegall 
v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's symptoms of shoulder pain, currently 
diagnosed as cervical strain and strain of the trapezius, 
were first manifested after the veteran's separation from the 
service.  

2.  Although the veteran's shoulder pain was earlier 
attributed to bursitis of the shoulders, there is no current 
diagnosis of any disorder of the shoulders.  There are no X-
rays or objective findings which support a diagnosis of any 
current disorder of the shoulders.  

3.  The veteran's initial symptoms of left knee pain occurred 
in service in 1994.  Chronic patellar tendonitis has been 
diagnosed.  The claims folder includes a current diagnosis of 
chondromalacia and tendonitis of the left knee.  

4.  A right knee disorder was not first manifested in 
service.  

5.  The veteran's symptoms of lumbosacral strain are limited 
to moderate limitation of motion, with the ability to flex 
forward even during flare-ups to 60 degrees, with no 
abnormality of posture or gait.  

6.  The veteran's residuals of a fracture of the fourth right 
metacarpal include some loss of strength in the right hand 
and pain with motion.  


CONCLUSIONS OF LAW

1.  Cervical strain was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  

2.  Bilateral shoulder bursitis was not incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

3.   A left knee disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

4.  A right knee disorder was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

5.  The criteria for an initial rating in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2004).  

6.  The criteria for an initial compensable rating for 
residuals of a fracture of the right fourth metacarpal have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227, 5223 (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227, 5223 (2004); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Two of the veteran's claims arise from a notice of 
disagreement, raising the issue of a higher initial 
ratings.  The VA General Counsel has addressed the 
applicability of the notice requirements in such cases.  
If, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C.A. § 5103(a) 
(West 2002) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA 
to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
VAOPGPREC 8-2003.  

In this instance the veteran was not notified of the 
provisions of the VCAA in conjunction with his claim for 
service connection.  In January 2003 the RO issued a letter 
to the veteran included the applicable laws and regulations 
and explained what evidence was necessary to support a higher 
ratings.  The letter specifically informed him of the 
provisions of the VCAA and included notice of all four 
elements required.  The RO updated the veteran as to the 
evidence which had been obtained and considered in March and 
July 2003 letters to the veteran.  The RO issued a 
supplemental statement of the case to the veteran in August 
2004.  

VA has satisfied its duties to the veteran under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159.  There is no prejudice to 
the veteran in proceeding to consider his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

The Board of Veterans' Appeals (Board) has noted that the 
veteran served in the Persian Gulf Theater and that he meets 
the definition contained in 38 C.F.R. § 3.317 (d)(1,2) (1998) 
to be a "Persian Gulf veteran."  The term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

38 C.F.R. § 3.317 (2004) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability: Became manifest, 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006: and ii) By 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  

VA General Counsel in August 1998 issued VAOPGPREC 8-98 
regarding Compensation for Undiagnosed Illness Under 
38 U.S.C.. § 1117 and 38 C.F.R. § 3.317.  
The General Counsel held that 
compensation may be paid under 38 C.F.R. 
§ 3.317 for disability, which cannot, 
based on the facts of the particular 
veteran's case, be attributed to any 
known clinical diagnosis.  The fact that 
the sings of symptoms exhibited by the 
veteran could conceivably be attributed 
to a known clinical diagnosis under other 
circumstances not presented in the 
particular veteran's case does not 
preclude compensation under section 
3.317.  

Section 1117(a) of title 38, United 
Stated Code, authorizes service 
connection on a presumptive basis only 
for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" 
and may not be construed to authorize 
presumptive service connection for any 
diagnosed illness, regardless of whether 
the diagnosis may be characterized as 
poorly defined.  

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portions of the rating schedule 
dealing with disorders of the spine and ankylosis and 
limitation of motion of the fingers.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  However, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2004); VAOPGCPREC 3-2000.  

The pertinent schedular criteria are as follows.

Under the former version of the regulations, Diagnostic Code 
5292 for evaluating limitation of motion of the lumbar spine 
provides a 40 percent rating for severe; a 
20 percent rating for moderate, and a 10 percent rating for 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritis changes, or narrowing or 
irregularity of joint space, or with some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  With muscle spasm on extreme forward bending, 
loss of lateral spine, motion, unilateral in standing 
position a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

The revised regulations which was amended effective September 
26, 2003 provides as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

The new regulations for rating disability of the hands and 
fingers became effective August 26, 2002.  67 Fed. Reg. 48784 
(2002).  

Prior to August 26, 2002, the regulations provided a 
noncompensable rating for ankylosis of any other finger than 
the thumb, index or middle finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001).  

Favorable ankylosis of the middle and ring finger is rated as 
10 percent disabling.  (a) The ratings for codes 5220 through 
5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 centimeter.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2001).  

Effective August 26, 2002, limitation of motion of the ring 
or little finger is rated as noncompensably disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).  

Ankylosis of the ring or little finger which is either 
unfavorable or favorable is considered noncompensably 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004).  

Favorable ankylosis of two digits of one hand, such as the 
ring or little fingers, in both the major and minor hand is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2004).  

Paralysis of the ulnar nerve that is complete: with the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened 
is rated 60 percent disabling for the major hand.  Severe 
incomplete paralysis of the major hand is rated as 40 percent 
disabling.  Moderate incomplete paralysis of the major hand 
is rated as 30 percent disabling.  Mild incomplete paralysis 
of the major hand is rated as 10 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).  

Factual Background.  The veteran was examined prior to his 
entrance into the service in September 1988.  His neck, upper 
extremities, and lower extremities were noted to be normal.  
On his Report of Medical History the veteran denied any 
history of a painful shoulder, recurrent back pain, a trick 
or locked knee, and arthritis, rheumatism or bursitis.  The 
veteran checked he was right handed.  In the physician's 
summary on the back of the Report of Medical History was the 
following illegible handwritten note "James hosp, 
unconsciousness, (illegible) inj, sp cerv dislocations."  

February 1994 service medical records reveal the veteran 
complained of lower back pain.  Bending caused pain.  The 
veteran had full range of motion with slight pain.  There was 
no radiating discomfort and straight leg raising was 
negative.  Mechanical low back pain was diagnosed.  

In October 1993 the veteran injured his right hand when a 
pipe fell across the fourth and fifth metacarpals.  X-rays 
revealed a displaced fracture of the midshaft of the fourth 
metacarpal with possible angulation.  The hand was placed in 
a cast.  X-rays revealed a slight slippage of reduction to 
the dorsal apex with angulation of about ten degrees.  The 
assessment was status post fracture of the right ring finger 
metacarpal shaft fracture with acceptable alignment.  January 
1994 service medical records reveal the veteran was casted 
from October to November 1993 and then placed in an ulnar 
gutter splint with all joints in the neutral position.  The 
splint was removed.  The assessment was the veteran had 
stiffness of the right hand secondary to positioning.  The 
veteran was ordered to discontinue the splint and to begin 
aggressive rehabilitation to increase all ranges of motion  
The veteran began rehabilitation in January 1994.  In March 
1994 the veteran was discharged from rehabilitation.  He had 
regained the ability to make a tight fist and had full range 
of motion.  Grip strength on the right was 77 pounds and on 
the left 95 pounds.  There was no point tenderness over the 
fracture sight.  The conclusion was the veteran had regained 
full range of motion and 75 percent of normal strength.  

An undated "ETS" Report of Medical Examination (Form 93) 
does not include any notations as to clinical evaluation of 
the neck, or upper or lower extremities.  On the Report of 
Medical History the veteran checked a history of broken 
bones, recurrent back pain, but denied any history of 
arthritis, rheumatism or bursitis.  A clinical record sheet 
which accompanied the Form 93 listed history of asthma, a 
right hand fracture and back pain.  

The veteran's Form DD 214 reveals his specialty in service 
was armor crewman.  He served in Southwest Asia from December 
1990 to May 1991 and was awarded a Kuwait Liberation Medal, 
and a Southwest Asia Service Medal with two bronze service 
stars.  

The veteran sought treatment at the VA in El Paso in February 
1995.  He complained of numbness in his arms and hands when 
sleeping and left knee pain with decreased back pain.  He was 
working as a security guard.  Examination revealed no joint 
swelling, full range of motion and that motor and sensory 
functions were grossly intact.  He expressed tenderness in 
the area of the lumbosacral spine.  No diagnoses were 
recorded.  The plan was to evaluate the numbness of the arms 
with an electromygraph (EMG) and order X-rays of the left 
knee and low back.  A clinical record noted a two month 
history of numbness in both arms and hands and a history of 
knee pain since 1994.  

In February 1995 the veteran was afforded a VA Persian Gulf 
Examination.  The veteran reported he had been an armored 
vehicle operator in the Persian Gulf War and had seen combat.  
The conclusion was there was no evidence of stress or illness 
related to Operation Desert Storm presented or implied by the 
veteran.  X-rays of the lumbar spine, left knee and cervical 
spine were all normal.  

The veteran filed his original claim for service connection 
in February 1997.  The disabilities he listed included a 
broken right hand, and arthralgias of the knees and back.  

In March 1997 the veteran sought private medical treatment 
for numbness of two fingers of the right hand and back 
spasms.  The veteran reported having pain in the right hand.  
Late or early in the day the veteran had spasms in his lumbar 
spine.  

A VA general medical examination was performed in February 
1998.  The veteran reported pain in the right hand every 
other day for 10 to 15 minutes.  He also had episodes of 
numbness and some stiffness involving the ring and little 
finger of the right hand.  He also reported having pain in 
the cervical spine since 1992.  There was no history of 
trauma.  He reported being examined by military physicians 
and was diagnosed with muscle strain, associated with 
paravertebral muscle spasm of the cervical spine.  The 
veteran reported low back pain.  It increased with prolonged 
standing, walking, or sitting.  The veteran reported that in 
1994 military physicians diagnosed arthralgias and tendonitis 
of both knees.  

On examination range of motion of the lumbar spine was 
limited to 80 degrees in forward flexion, 10 degrees of 
backward extension, 25 degrees of right lateral flexion, 20 
degrees of left lateral flexion, 25 degrees rotation to the 
right and 20 degrees flexion to the left.  Pain in the lumbar 
spine began at 85 degrees flexion and ended at 80 degrees and 
began at 15 degrees of extension and ended at 10 degrees.  
Acute flare-ups probably caused 25 percent less range of 
motion.  Pain was visibly manifested with motion of the 
lumbar spine.  There were no fixed deformities and no 
postural abnormalities of the lumbar spine.  There was mild 
paravertebral muscle spasm of the lumbar spine.  

X-rays of the cervical and lumbar spines, shoulders and knees 
were all negative.  An EMG of the right upper extremity was 
normal.  The diagnoses included chronic myositis and myalgia 
of the right hand, chronic cervical strain associated with 
paravertebral muscle spasm, chronic lumbar strain and chronic 
patellar tendonitis of both knees.  

The veteran filed a claim for service connection for cervical 
muscle strain and tendonitis of the knees in November 1997.  

A private physician evaluated the veteran's pain in the area 
of the dorsum of the right hand and numbness of the little 
finger in February 1998.  Examination revealed no sensory 
loss, or weakness and no Tinel's at the elbow.  Evaluation 
revealed normal EMG and nerve conduction in the right upper 
extremity.  

In a May 1998 rating decision the RO granted service 
connection for residuals of fracture of the right hand and 
lumbar strain.  The RO assigned a noncompensable rating for 
residuals of the right hand fracture and a 10 percent rating 
for lumbar strain.  The veteran filed his notice of 
disagreement with the initial ratings assigned in May 1998.  

September 1998 private medical record noted the veteran 
requested pain medication for back spasms.  

In April 1999 the RO denied service connection for a 
bilateral knee disorder, cervical strain and bilateral 
shoulder disorder.  The veteran submitted his notice of 
disagreement with the April 1999 rating decision in June 
1999.  

The RO granted a 20 percent rating for lumbosacral strain and 
denied a compensable rating for the residuals of fracture of 
the right hand in a June 1999 rating decision.  The veteran 
submitted his substantive appeal as to the initial ratings 
for disability of the right hand an lumbar spine in July 
1999.  Attached were additional medical records.  

Included were July 1999 X-rays of the lumbosacral spine which 
revealed minimal narrowing between L5-S1 and otherwise, 
normal findings.  X-rays of the knees were negative.  
February 1998 private medical records noted left and right 
knee swelling.  The veteran reported he had intervened in a 
fight in the prison and now had swelling and pain.  He was 
tender anteriorly.  

The RO received additional VA records in October 1999.  They 
included May 1999 VA records noting a four year history of 
low back pain and a two to three year history of pain in the 
knees.  

The veteran testified at a videoconference hearing at the RO 
before a Decision Review Officer in August 2000.  

In September 2000 the veteran was referred for evaluation of 
bilateral knee pain.  The veteran reported the pain began in 
1994.  There was no history of trauma.  Examination revealed 
mild laxity of both lateral collateral ligaments.  The 
examiner concluded the veteran had knee pain without 
objective evidence of significant organic disease.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2001.  The veteran 
asserted a compensable evaluation should be assigned for his 
right hand since had continued to have problems with his ring 
and little finger.  (T-5).  He was right handed and had pain 
an numbness in the right hand.  The veteran had pain in his 
lower back.  He could not sit up straight.  He had muscle 
spasms.  The pain was constant.  (T-6,7).  The veteran did 
not remember exactly when the pain started.  He was in 
stationed in Germany at the time.  (T-8)  He complained about 
his knees in service.  He did not have an exit examination.  
He first sought help after service for his knee pain in 
February 1995.  (T-9).  The veteran stated his complaints of 
pain in the back began in service.  He thought he may have 
hurt his cervical spine when he was putting track on his 
tank, loading 40 pound tank rounds, picking up rolling 
wheels, and sprockets.  Everything on the M1A1 tank weighed 
over 40 or 50 pounds.  He thought he could have strained it 
then.  (T-12).  

The Board received copies of treatment records from the 
veteran's private physical Dr. H in January 2003.  They 
included December 1998 X-rays of the left knee which revealed 
fullness of the suprapatellar bursa, consistent with joint 
effusion.  X-rays of the lumbar spine were normal.  Also, 
received were records of physical therapy for pain described 
as shoulder joint, cervicalgia, muscle spasm.  A January 2002 
Neurodiagnostic Report noted EMG and nerve conduction studies 
found bilateral ulnar nerve entrapment at the retro 
epicondylar groove.  March 2002 records noted the veteran had 
a stiff neck at times and was there for follow up of left 
shoulder problems.  December 2001 records noted a primary 
diagnosis of pain in the joint of the shoulder region with 
cervicalgia and muscle spasms.  Prior to Thanksgiving the 
veteran had started having neck and left shoulder pain.  

VA arranged for the veteran's residuals of a fracture of the 
right hand to be evaluated in September 2003.  The VA Fee 
Basis examination revealed the veteran complained of 
discomfort and hypothesia in the right hand.  The veteran was 
right hand dominant.  He could tie his shoes without 
difficulty.  He had difficulty fastening buttons with the 
right hand.  He could pick up a piece of paper and tear it 
without difficulty.  On examination the fingertips of the 
right hand could approximate the transverse crease of the 
palm.  His right hand strength was within normal limits.  The 
veteran had full range of motion of all fingers.  There was 
no pain elicited with range of motion.  With repeated range 
of motion there was exacerbation of discomfort without 
ankylosis or other limitation of fine motor/coordination.  X-
rays revealed an old healed fracture of the fourth metacarpal 
with no acute abnormality.  

A VA Fee Basis examination was conducted in May 2004.  The 
veteran told the examiner he did not have any pain in the 
shoulders.  Whenever his neck got worse his trapezius muscles 
were aggravated.  He said he first had neck pain in 1992.  He 
related his neck and bilateral trapezius pain to lifting 
equipment while he was part of a tank crew in service.  The 
veteran was working with the U.S. Customs Office searching 
cargo on ship and had to lift boxes and containers, which 
aggravated his symptoms.  The veteran stated his problem was 
with the trapezius, not his shoulders which did not cause any 
functional impairment.  The veteran reported knee pain since 
1994.  The veteran's right hand symptoms included mild 
weakness in the right hand and spasms sometimes after he 
gripped something tightly.  They were not severe.  The 
veteran's lumbar symptoms had never been incapacitating.  
There was no sciatica.  He had an ache in the L4-L5 area.  
His lumbar strain was aggravated by physical activity and 
relieved with rest, Motrin, Naprosyn, heating pads and 
ointments.  He had never lost time from work.  The veteran 
stated his cervical symptoms began in 1992.  The neck pain 
was in the area of C7.  He had some sharp pain in the T10 
area if he was sneezing and did not hold it back.  

Examination revealed the veteran's gait and posture were 
normal.  The only finding on examining the hand was some 
slightly decreased strength on the right.  Range of motion 
was normal.  Examination of the shoulders did not reveal any 
abnormality and normal range of motion was demonstrated.  
Examination of the knees revealed mild left retropatellar 
crepitation, but no other abnormality.  Range of motion was 
full in both knees without pain.  Range of motion of the 
thoracolumbar spine was flexion from 0 to 90 degrees with 
subjective pain from 60 to 90 degrees.  All other ranges of 
motion were full.  There was pain with right and left 
rotation at 35 degrees.  Neurological examination was normal 
with only slight decreased handgrip on the right upper 
extremity.  The veteran had normal sensation.  X-rays of the 
cervical spine, shoulders, hand, knees and lumbosacral spine 
were normal.  The following diagnoses were recorded: 
bilateral patellar chondromalacia and patellar tendonitis, 
residuals of the fourth metacarpal fracture included cramp of 
the right hand and a slight decrease in handgrip, chronic 
cervical strain with bilateral trapezius strain, and lumbar 
degenerative joint disease as noted on July 1999 X-rays.  No 
diagnosis of a bilateral shoulder disorder was recorded and 
the physician noted the diagnosis was included with cervical 
strain.  

Service Connection

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board noted the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  However, 
the disabilities of the cervical area, shoulders and knees 
for which the veteran is seeking service connection have all 
been attributed to known clinical diagnoses.  For that reason 
the provisions of 38 C.F.R. § 3.317 which provide presumptive 
service connection for undiagnosed illnesses of Persian Gulf 
War veterans are not applicable to his claims for service 
connection.  VAOPGPREC 8-98.  

Cervical Strain

The evidence includes a current diagnosis of cervical strain.  
Service medical records do not include any references to 
complaints of upper back pain, shoulder pain or neck pain.  
The statements and testimony of the veteran are the only 
evidence which supports the veteran's claim that his symptoms 
of upper back pain or cervical strain began in service.  The 
evidence does not include any indications the veteran 
suffered a specific identified injury to the cervical spine 
in service.  Even though a disorder of the cervical spine was 
not diagnosed in service the regulations also provide that 
service connection may also be provided for disabilities 
which began in service but were first diagnosed after 
service.  38 C.F.R. § 3.303(d).  The pivotal question in this 
case is whether the veteran's symptoms of cervical strain 
began in service.  

The Board first considered whether the veteran was sound at 
the time of his entrance into service.  The notation in 
September 1988 on the Report of Medical History appears to 
indicate the veteran was hospitalized for "cerv" 
dislocations prior to his entrance into the service.  No 
defects of the spine were noted at the time of the veteran's 
enlistment examination in September 1988 or noted at the time 
of his service entrance in October 1988.  The regulations 
provide that veterans are presumed in sound condition when 
examined and accepted and enrolled in service except for 
disorders noted at entrance into service.  38 C.F.R. 
§ 3.304(b)(2004).  The presumption of soundness only attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Although no 
disability of the cervical spine was noted, there was a 
reference to a history of a dislocation of the cervical 
spine.  The regulation is clear that history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  In Crowe v. Brown, 7 Vet. App. 238, 
245(1995), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that when a disorder 
was not "noted," as defined by 38 U.S.C.A. § 3.304(b), at 
service entrance the presumption of sound condition attached.  
The Board has concluded the veteran is presumed to be sound 
at service entrance.  

The Board next carefully reviewed the service medical records 
for any references to pain in the upper back, shoulders or 
neck.  There are no complaints, references to, or treatment 
of any upper back, shoulder or neck disorder in service 
medical records.  The references in the service medical 
records to back pain specifically describe the pain as 
"lower," "LB or LBP."  There are no references to cervical 
or thoracic back pain in service.  Although the Report of 
Medical Examination at "ETS" was not filled out, a Report 
of Medical History and Clinical Record were completed by the 
veteran.  On his Report of Medical History the veteran 
checked recurrent back pain, but denied any painful or trick 
shoulder.  The Clinical Record which accompanied his SF 93 
states that for each yes answer the veteran is to indicate 
how long he had the problem, and if he was evaluated or 
diagnosed.  The veteran wrote down "back pain" "6 months."  
That is consistent with the first notation of lower back pain 
in February 1994 service medical records, since the veteran 
was separated from the service in June 1994.  

The veteran testified in August 2000 he had not received any 
treatment for his claimed conditions between his separation 
from the service in June 1994 and a VA evaluation in February 
1995.  

The first record of post service medical treatment for back 
pain in is a February 1995 VA outpatient treatment record.  
It also noted "low back pain."  There was no indication of 
shoulder, neck or thoracic back pain or discomfort.  The only 
reference to the "C-spine" in the record involves 
evaluation of numbness of the arms and a plan to perform EMG 
studies.  X-rays of the cervical spine taken in February 1995 
were normal.  

In February 1995, within eight months after his separation 
from the service, the veteran was afforded a VA Persian Gulf 
War evaluation.  When asked about his health the veteran 
reported complaints of lower leg and arm numbness and an 
arthritic knee.  When giving his history the veteran stated 
he had back pain for the last two years and it was listed as 
"small back."  No references to the shoulders, neck or 
upper back were recorded.  

When the veteran filed his claim in February 1997 his list of 
disabilities included arthralgias of the back.  

The veteran also sought assistance for back pain from his 
private physician.  March 1997 private medical records noted 
the veteran had back spasms in the lumbar spine.  There were 
no references to the shoulders, neck, or upper back.  

The veteran first raised a claim for cervical strain in 
November 1997.  

The first documentation of any disorder of the cervical spine 
appears in the February 1998 VA examination report.  The 
veteran told the examiner he first had pain in the cervical 
spine in 1992.  He stated he was diagnosed with muscle strain 
of the cervical spine associated with paravertebral muscle 
spasms. 

The only link between the current diagnosis of cervical 
strain and service are the statements of the veteran.  For 
that reason the Board has considered whether those statements 
are competent and credible evidence.  The veteran is 
competent to report the symptoms which he experiences.  
38 C.F.R. § 3.159(2)(2004).  The question is whether his 
statements are credible.  When reviewing the evidence the 
Board must assess both the credibility and weight of the lay 
evidence.  Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  
The Board has reviewed the record to determine if the veteran 
has consistently reported his history of cervical strain 
symptoms.  In May 2000 the veteran testified he went to sick 
call for his entire back and neck area.  (T-6).  That is not 
consistent with the complaints recorded in the service 
medical records.  At his videoconference in December 2001 the 
veteran stated he first had back pain in the military in 
March or April of 1989.  (T-11).  That is inconsistent with 
the history of back pain for last two years of service (which 
would be 1992) noted at service separation.  That is also 
inconsistent with the list of complaints checked at 
separation, which specifically denied any history of shoulder 
pain.  At the videoconference the veteran claimed he reported 
everything in February 1995 at his initial evaluation by VA.  
That evaluation noted pain in the small of the back and knee 
pain, but no upper back or shoulder complaints.  

The Board has also considered whether the 38 C.F.R. § 3.304 
is applicable.  The regulation provides that satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  At his RO hearing in August 2000 the veteran 
did not report he sustained any injury to the upper back in 
combat.  He said he rode across country in a tank, and also 
was required to do heavy lifting, which he believes 
contributed to his back pain.  He did not indicate he even 
had symptoms of pain in his shoulders while stationed in 
Southwest Asia.  The Board has also noted the veteran 
returned from Southwest Asia in May 1991 and served for 
another three years with no record of any complaints of neck, 
upper back or shoulder pain.  As the veteran's has not 
asserted he sustained any injury to the upper back, neck or 
shoulders in combat, the provisions of 38 C.F.R. § 3.304(d), 
do not provide a basis for finding the veteran's cervical 
strain had its origins in service.  

The Board has concluded the veteran's statements that his 
cervical strain symptoms began in service are not credible as 
they are inconsistent with contemporaneous histories given by 
the veteran in service, in VA and private medical records.  

As there is no credible evidence which links the veteran's 
currently diagnosed cervical strain to service, service 
connection for cervical strain is not warranted.  



Shoulders

The veteran's complaints of shoulder pain have been variously 
diagnosed as due to cervical strain and strain of the 
trapezius muscle and bilateral shoulder bursitis.  The 
physician in May 2004 after interviewing and examining the 
veteran and reviewing his medical history clearly attributed 
the shoulder pain, not to any shoulder disorder, but to 
cervical strain and strain of the trapezius.  The veteran 
told the VA examiner in May 2004 that he did not have any 
problems with his shoulder joints.  There are no X-rays or 
objective findings of any bilateral shoulder disorder in the 
claims folder.  The Board has concluded there is no current 
diagnosis of a bilateral shoulder disorder, specifically 
bursitis of the shoulders.  

As there is no current diagnosis of a bilateral shoulder 
disorder, including bursitis, the claim for service 
connection for bilateral shoulder bursitis must be denied.  

Knees

The veteran has asserted he first experienced knee pain in 
service.  In May 2004 VA examination resulted in a current 
diagnosis of bilateral patellar chondromalacia and patellar 
tendonitis.  February 1998 private medical records include an 
X-ray of the left knee showing fullness of the suprapatellar 
bursa, which is consistent with joint effusion.  

The service medical records do not include any references to 
complaints or treatment for knee pain.  The veteran was not 
examined at service separation, but did deny any history of a 
trick or locked knee in service.  He did not however, 
specifically deny having a history of knee pain in service.  

As the only evidence which demonstrates the veteran's 
symptoms of knee pain began in service are the statements of 
the veteran, the Board has carefully considered whether his 
testimony is both competent and credible.  The law imposes a 
duty on the Board to analyze the credibility and probative 
value of evidence sua sponte, when making its factual 
findings.  See Goodsell v. Brown, 5 Vet. App. 36, 42 (1993)  

When the veteran first sought treatment at VA in February 
1995, some seven months after his separation from the 
service, the veteran reported having left knee pain.  When he 
gave his medical history during the Persian Gulf War 
evaluation in February 1995 he again stated he had pain in 
the left knee.  It had begun in the last year.  The date 1994 
was written beside left knee pain.  X-rays of the left knee 
were normal.  No complaints of any right knee pain were 
recorded.  

The veteran filed his claim for arthralgias of the knees in 
February 1997.  

In February 1998 the veteran reported having pain in both 
knees since 1994.  He claimed he was treated in service and 
arthralgias and tendonitis of the knees were diagnosed.  

The veteran did not report any incident of knee pain in 
combat or claim he sustained any injury to the knees in 
service.  It was when he returned from Southwest Asia that he 
first noticed his knees hurt during physical training.  (RO-
T-4).  At his hearing before the undersigned Veterans Law 
Judge in December 2001 the veteran was unsure exactly when 
his bilateral knee pain started, he gave various dates.  
(BVA-T-8).  The veteran reported that in February 1995 
during his Persian Gulf War physical a bilateral knee 
condition was diagnosed.  (BVA-T-9).  

The Board has concluded the evidence supports the claim for 
service connection for a left knee disorder, only.  While 
there are no medical records which noted left knee pain in 
service, there is nothing in the record which directly 
contradicts the veteran's claim that he first had left knee 
pain in 1994.  No service separation examination was 
conducted and nothing on his Report of Medical history 
directly questioned whether he had any history of knee pain, 
only whether he had a trick or locked knee.  The veteran 
sought treatment for left knee pain within eight months of 
his separation from the service.  And he reported left knee 
pain when he was initially evaluated in February 1995.  Based 
on the current diagnosis of chondromalacia and tendonitis of 
the left knee and the chronicity of his left knee disability 
established since service separation, the Board has concluded 
service connection for a left knee disorder is warranted.  

The Board has concluded the veteran's contention that he had 
right knee pain in service is not credible and of little 
probative value.  In assessing the evidence the Board placed 
greater weight on the history given by the veteran in 
February 1995, than his subsequent testimony and statements.  
See Madden v. Gobber, 125 F. 3d 1477 (1997).  The statements 
of the veteran in February 1995 were made only seven months 
after the veteran's separation from the service and only the 
following year after he stated his symptoms of left knee pain 
began.  In February 1995 the veteran only sought treatment 
for the left knee and did not report any history of right 
knee pain in service during his initial Persian Gulf War 
evaluation.  When the veteran testified subsequently in 
August 2000, he was unsure of the date he initially had 
symptoms of knee pain.  He also reported that a bilateral 
knee disorder was diagnosed in February 1995.  That is 
inconsistent with the February 1995 Persian Gulf evaluation 
report which only noted left knee pain.  The report of 
history given by the veteran to the VA examiner in February 
1998 was inconsistent as it noted bilateral knee pain began 
in 1994, not left knee pain only as the veteran reported 
contemporaneously in February 1995.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional); see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  That statement was also made after the veteran 
had filed his claim for service connection.  The Board has 
concluded the veteran's statements made from 1998 to 2004 
claiming his right knee pain began in service are not 
credible as they are contradicted by the February 1995 VA 
records.  

The veteran has not reported any incident or injury to the 
left knee, or related his right knee disorder to combat 
service.  In addition, there is no evidence of arthritis of 
the right knee during the initial post service year.  The 
Board has concluded that the provisions of 38 C.F.R. 
§ 3.304(d) do not provide a basis for finding the veteran's 
statements sufficient to support his claim for service 
connection for the right knee disorder, as there is no 
indication it was sustained in combat.  Also, as there is no 
diagnosis of arthritis of the right knee during the initial 
post service year, presumptive service connection is not 
warranted.  38 C.F.R. §§ 3.307, 3.309 (2004).  There is no 
credible evidence which supports the veteran's contention 
that his right knee chondromalacia was first manifested in 
service.  

Service connection for a right knee disorder is not 
warranted.  

Initial Ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  The veteran's 
claims for higher ratings for his service-connected low back 
strain and residuals of a fracture of the right hand arise 
from the rating decision which initially granted service 
connection in May 1998.  

Lumbosacral Strain

The veteran is seeking a higher initial rating than 20 
percent for lumbosacral strain.  As the schedular criteria 
for rating disability of the spine was amended during the 
pendency of the appeal the Board first reviewed the old and 
new criteria to determine which is must favorable to the 
veteran.  VAOPGPREC 3-2000.  The Board has concluded that the 
old criteria are more favorable to the veteran, as the new 
criteria specifically define the degrees of limitation of 
motion required and the old only defines the levels in terms 
of whether it is moderate or severe.  Nevertheless, the Board 
has compared both the old and new criteria to determine if a 
higher initial rating may be assigned for lumbosacral strain.  

The old criteria required severe limitation of motion to 
merit a 40 percent rating based on limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  The limitation of motion of the lumbar spine 
reported in degrees in May 2004, February 1998 and in private 
medical records has consistently shown only slight limitation 
of motion.  In addition, the reports of limitation of motion 
are consistent between 2004 and 1998.  It is only when 
limitation of motion due to pain is considered that moderate 
limitation of motion to between 60 and 80 degrees of flexion 
is shown.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In February 1998 the VA examiner noted pain 
was visibly manifested and the VA examiner stated acute 
flare-ups caused probably a 25 percent decrease in range of 
motion.  Even when the Board considered the limitation of 
motion based on pain, as reflected in the May 2004 VA 
examination report, no more than moderate limitation was 
demonstrated.  

The veteran contends that the minimal narrowing between L5-S1 
shown in July 1999 X-rays supports a higher rating to 40 
percent based on 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  A higher rating to 40 percent requires not only 
narrowing of the joint space, but also abnormal mobility.  
The veteran's posture and gait have been noted to be normal.  
There are no findings in the record of listing of the spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending, or loss of lateral motion.  The veteran demonstrated 
ability to flex forward, laterally and to rotate.  The 
symptoms required for a 40 percent rating based on 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002) have not been 
demonstrated.  

When comparing the new criteria to the evidence the Board 
noted the symptoms demonstrated by the veteran do not meet 
the new criteria for a 20 percent rating.  The veteran is 
able to flex his spine to 80 degrees or more.  Even with a 25 
percent decrease during flare-ups he would be able to flex to 
60 degrees or more.  There is no evidence of record which 
supports a finding of either ankylosis of the lumbar spine or 
limitation of forward flexion to 30 degrees or less.  The 
evidence does not demonstrate symptoms which meet the 
requirements for a 40 percent rating as set out in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004).  



Residuals of Fracture of the Right Fourth Metacarpal

The veteran fractured the fourth metacarpal bone of his right 
hand in service.  After he was treated and his fracture 
healed, he participated in physical rehabilitation exercises.  
When those were completed evaluation of his residuals noted 
only loss of grip strength in the right hand.  

Subsequently, the veteran developed numbness of the hands and 
arms.  The first post service VA examination of the hand in 
February 1998 noted decreased grip strength and some pain 
with motion of the right and little finger.  There was also 
mild hypothesia involving the ring and little finger.  

As is reported above the veteran had private and VA 
evaluations to determine the cause of his numbness in the 
upper extremities.  It was not until January 2002 that an EMG 
and nerve conduction study confirmed the veteran had 
bilateral ulnar nerve entrapment at the retro-epicondylar 
groove.  

In identifying the residuals of the veteran's service-
connected fracture of the right hand, the Board has concluded 
the numbness and hypothesia noted in the medical record is 
related to his bilateral ulnar nerve entrapment at the retro-
epicondylar groove.  The Board aware that it is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), [citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)].  In this case the January 2002 private EMG clearly 
indicates the impingement of the nerve is at the retro-
epicondylar groove, not at the site of the fourth metacarpal 
fracture.  For that reason the Board has concluded the 
veteran's residuals are limited to loss of strength in the 
right hand as compared to the left.  

The Schedule for Rating Disabilities does not include a 
Diagnostic Code for evaluating fractures of the bones of the 
hand.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).  The most 
closely related Diagnostic Codes are those for rating 
limitation of motion of the fingers and impairment of the 
ulnar nerve.  

The Board has reviewed those criteria and found the symptoms 
demonstrated by the veteran do not meet the criteria for a 
compensable rating.  There is no ankylosis of any fingers, 
the most recent examination revealed full range of motion of 
all fingers.  In addition the veteran was able to approximate 
the proximal transverse crease of the palm with his 
fingertips.  With repetition there was an exacerbation of his 
discomfort, but no ankylosis or other limitation of fine 
motor coordination.  The earlier loss of strength in the 
right hand was not found on one examination and noted to be 
slight on the most recent examination.  

The September 2003 VA fee basis examination report is the 
most complete.  It reports degrees of range of motion of all 
fingers of the right hand.  Even if the veteran had some 
limitation of motion, under the new criteria limitation of 
motion of the little or ring finger is rated as 
noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2004).  

After reviewing the record the Board has concluded there is 
no evidence of neuralgia or neuritis of the right hand 
related to the veteran's residuals of fracture of the right 
hand.  A rating based on impairment of the nerves of the 
right hand is not for application in this instance.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).  

A higher initial rating for residuals of a fracture of the 
right fourth metacarpal is not warranted.  




ORDER

Service connection for cervical strain is denied.  

Service connection for a bilateral shoulder disorder is 
denied.  

Service connection for a left knee disorder is granted.  

Service connection for a right knee disorder is granted.  

An initial rating in excess of 20 percent for lumbosacral 
strain is denied.  

An initial rating compensable rating for residuals of a 
fracture of the right fourth metacarpal is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


